Citation Nr: 9900630	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected duodenal ulcer, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active military duty from March 1943 
to March 1944.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied an 
increased disability rating in excess of 20 percent for the 
appellants service-connected duodenal ulcer.  


REMAND

The veteran contends, in essence, that his service-connected 
duodenal ulcer warrants an increased disability rating.  
Specifically, he alleges that this condition is manifested by 
weight loss and recurring episodes of severe symptoms more 
than four times a year.

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased disability rating in 
this case is shown to be well grounded, but the duty to 
assist him in their development has not yet been fulfilled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased disability rating).

The veterans service-connected duodenal ulcer is currently 
rated as 20 percent disabling under Diagnostic Code 7305.  
That rating contemplates a moderate disability with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating contemplates a 
moderately severe disability less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  Finally, a 
60 percent rating, the highest assignable under this code, 
contemplates severe disability with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health. 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7305 
(1998). 

After reviewing the veterans claims file, the Board 
concludes that veterans claim of entitlement to an increased 
disability evaluation for duodenal ulcer needs to be remanded 
to the RO for further evidentiary development.  In 
particular, the Board finds that there are missing medical 
records which need to be obtained.  The veteran, on a couple 
of different occasions during the adjudication of his current 
claim, indicated that he has received relevant VA treatment 
at the VA medical center in Tuscaloosa, Alabama.  However, 
these VA treatment records were not secured by the RO.  These 
medical records are essential to a proper and thorough 
adjudication of his increased rating claim, and they should 
be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board also notes that it has been over 10 years since the 
veteran has received a VA examination for his duodenal ulcer.  
Where the record does not satisfactorily reveal the current 
state of the claimants disabilities, fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  
Accordingly, the Board concludes that a VA examination of the 
veterans service-connected duodenal ulcer is needed.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
duodenal ulcer over the past five years.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran that have not 
been previously secured.  

The Board notes that the veteran alleges 
receiving treatment for his duodenal 
ulcer at the VA medical center in 
Tuscaloosa, Alabama.  The RO should 
attempt to retrieve these records 
regardless of the veterans response to 
the above request.

2.  The RO should then schedule the 
veteran for a VA examination to ascertain 
the current severity of his service-
connected duodenal ulcer.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated special 
studies and x-rays should be 
accomplished, and clinical findings 
should be reported in detail.  The 
examiner should be requested to obtain 
from the veteran a history of the 
manifestations and episodes associated 
with the ulcer disease and the type of 
treatment that he receives. 
The examiner should comment on whether or 
not there is pain, periodic vomiting, 
recurrent hematemesis or melena, and 
manifestations of anemia (supported by 
results of blood testing) and weight loss 
productive of definite impairment of 
health.  The examiner should also render 
an opinion as to the effects the 
veteran's duodenal ulcer has on his 
ability to work.  The examiner's report 
should include all the clinical findings 
and complete rationale for all 
conclusions reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

4.  The RO should readjudicate the 
veterans claim remaining on appeal.

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
